Exhibit 10.23

 

REGISTRATION RIGHTS AGREEMENT

 

BY AND AMONG

 

KMG CHEMICALS, INC.,

 

TONTINE CAPITAL PARTNERS, L.P.

 

AND

 

TERRIER PARTNERS L.P.

 

APRIL 21, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

ARTICLE 1

DEFINITIONS

 

 

 

 

ARTICLE 2

REGISTRATION RIGHTS

 

 

 

 

2.1

Required Registration

 

2.2

Current Public Information

 

2.3

Demand Registration

 

2.4

Piggyback Registration

 

2.5

Holdback Agreements

 

2.6

Registration Procedures

 

2.7

Conditions Precedent to Company’s Obligations Pursuant to this Agreement

 

2.8

Fees and Expenses

 

2.9

Indemnification

 

2.10

Participation in Registrations

 

 

 

 

ARTICLE 3

TRANSFERS OF CERTAIN RIGHTS

 

 

 

 

3.1

Transfer

 

3.2

Transferees

 

3.3

Subsequent Transferees

 

 

 

 

ARTICLE 4

MISCELLANEOUS

 

 

 

 

4.1

Recapitalizations, Exchanges, etc

 

4.2

No Inconsistent Agreements

 

4.3

Amendments and Waivers

 

4.4

Severability

 

4.5

Counterparts

 

4.6

Notices

 

4.7

Governing Law

 

4.8

Forum; Service of Process

 

4.9

Captions

 

4.10

No Prejudice

 

4.11

Words in Singular and Plural Form

 

4.12

Remedy for Breach

 

4.13

Successors and Assigns, Third Party Beneficiaries

 

4.14

Entire Agreement

 

4.15

Attorneys’ Fees

 

4.16

Termination of Rights

 

 

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT, dated as of April 21, 2005, is entered into
by and among KMG CHEMICALS, INC., a Texas corporation (the “Company”), and
TONTINE CAPITAL PARTNERS, L.P., a Delaware limited partnership, and TERRIER
PARTNERS L.P., a New York limited partnership (each a “Purchaser,” and together,
the “Purchasers”).

 

RECITALS:

 

A.                                   The Company desires to issue and sell
1,200,000 shares of its Common Stock to the Purchasers as set forth in the
Securities Purchase Agreement dated as of April 21, 2005 entered into by and
between the Company and the Purchasers (the “Securities Purchase Agreement”);

 

B.                                     It is a condition precedent to the
consummation of the transactions contemplated by the Securities Purchase
Agreement that the Company provide for the rights set forth in this Agreement;
and

 

C.                                     Certain terms used in this Agreement are
defined in Article 1 hereof.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements hereinafter contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
intending to be legally bound, the parties hereto hereby agree as follows:

 

ARTICLE 1
DEFINITIONS

 

“Affiliate” means any Person that directly or indirectly controls, or is under
control with, or is controlled by such Person.  As used in this definition,
“control” (including with its correlative meanings, “controlled by” and “under
common control with”) shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a Person
(whether through ownership of securities or partnership or other ownership
interests, by contract or otherwise).

 

“Business Day” means any day excluding Saturday, Sunday or any other day which
is a legal holiday under the laws of the State of Texas or is a day on which
banking institutions therein located are authorized or required by law or other
governmental action to close.

 

“Closing Date” has the meaning ascribed to such term in the Securities Purchase
Agreement.

 

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

 

“Company” has the meaning set forth in the preamble.

 

“Designated Holder” means a holder of Registrable Securities.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

--------------------------------------------------------------------------------


 

“Indemnified Party” has the meaning set forth in Section 2.9.

 

“Losses” has the meaning set forth in Section 2.9.

 

“Majority Holders” means holders of a majority of the Registrable Securities.

 

“Person” means any individual, company, partnership, firm, joint venture,
association, joint-stock company, trust, unincorporated organization,
governmental body or other entity.

 

“Piggyback Registration” has the meaning set forth in Section 2.4.

 

“Purchaser(s)” has the meaning set forth in the preamble.

 

“Registration Period” means the two years, plus any additional periods required
by the second paragraph of Section 2.1, during which the Registration Statement
contemplated by Section 2.1 is required to remain effective.

 

“Registrable Securities” means, subject to the immediately following sentences,
(i) shares of Common Stock acquired by the applicable Purchaser from the Company
pursuant to the Securities Purchase Agreement, and (ii) any shares of Common
Stock issued or issuable, directly or indirectly, with respect to the securities
referred to in clause (i) by way of stock dividend or stock split or in
connection with a combination of shares, recapitalization, merger, consolidation
or other reorganization.  As to any particular shares of Common Stock
constituting Registrable Securities, if the Company has complied with the
requirements of the second paragraph of Section 2.1, such shares of Common Stock
will cease to be Registrable Securities for purposes of Section 2.1 and
Section 2.3 following the expiration of the Registration Period.  In addition,
any particular shares of Common Stock constituting Registrable Securities will
cease to be Registrable Securities when they (x) have been effectively
registered under the Securities Act and disposed of in accordance with a
Registration Statement covering them, (y) have been sold to the public pursuant
to Rule 144 (or by similar provision under the Securities Act), or (z) are
eligible for resale under Rule 144(k) (or by similar provision under the
Securities Act) without any limitation on the amount of securities that may be
sold under paragraph (e) thereof.

 

“Registration Statement” means a registration statement on Form S-3 (or, if the
Company is not eligible to use Form S-3, such other appropriate registration
form of the SEC pursuant to which the Company is eligible to register the resale
of Registrable Securities) filed by the Company under the Securities Act which
covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including the prospectus, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such registration statement, which
shall permit the Purchasers to offer and sell, on a delayed or continuous basis
pursuant to Rule 415 under the Securities Act, the Registrable Securities.

 

“Representatives” has the meaning set forth in Section 2.9.

 

“Required Filing Date” has the meaning set forth in Section 2.1.

 

“Required Registration Statement” has the meaning set forth in Section 2.1.

 

“SEC” means the United States Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

 

2

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

“Securities Purchase Agreement” has the meaning set forth in the recitals.

 

ARTICLE 2
REGISTRATION RIGHTS

 

2.1                                 Required Registration.  The Company shall
use its reasonable best efforts to prepare and as promptly as possible after the
date hereof, but in any event, not later than 90 days from the Closing Date (or,
if such 90th day is not a Business Day, by the first Business Day thereafter)
(the “Required Filing Date”) file a Registration Statement with the SEC (the
“Required Registration Statement”) and cause the Required Registration Statement
to be declared effective under the Securities Act within 180 days after the
Closing Date (or, if such 180th day is not a Business Day, by the first Business
Day thereafter).  The Company agrees to include in the Required Registration
Statement all information which the Designated Holders shall reasonably request.

 

The Company shall use its reasonable best efforts to keep the Required
Registration Statement continuously effective for a period of two years after
the Registration Statement first becomes effective, plus the number of days
during which such Registration Statement was not effective or usable pursuant to
Sections 2.5(b), 2.6(e) or 2.6(i), or such shorter period as will terminate when
all of the Registrable Securities covered by the Required Registration Statement
have been disposed of in accordance with the Required Registration Statement or
have otherwise ceased to be Registrable Securities.  In the event the Company
shall give any notice pursuant to Sections 2.6(e) or (i), the additional time
period mentioned in this Section 2.1 during which the Required Registration
Statement is to remain effective shall be extended by the number of days during
the period from and including the date of the giving of such notice pursuant to
Sections 2.6(e) or (i) to and including the date when each seller of a
Registrable Security covered by the Registration Statement shall have received
the copies of the supplemented or amended prospectus contemplated by Sections
2.6(e).

 

2.2                                 Current Public Information.  The Company
covenants that it will use its reasonable best efforts to file all reports
required to be filed by it under the Exchange Act and the rules and regulations
adopted by the SEC thereunder, and will use its reasonable best efforts to take
such further action as the Purchasers may reasonably request, all to the extent
required to enable the holders of Registrable Securities to sell Registrable
Securities pursuant to Rule 144 or Rule 144A adopted by the SEC under the
Securities Act or any similar rule or regulation hereafter adopted by the SEC. 
The Company shall, upon the request of a Designated Holder, deliver to such
Designated Holder a written statement as to whether it has complied with such
requirements during the twelve month period immediately preceding the date of
such request.

 

2.3                                 Demand Registration

 

(a)                                  Subject to Section 2.3(g), upon the written
request of the Majority Holders, requesting that the Company effect the
registration under the Securities Act of all or part of such Designated Holders’
Registrable Securities and specifying the intended method of disposition
thereof, the Company will promptly give written notice of such requested
registration to all Designated Holders, and thereupon the Company will use its
reasonable best efforts to effect as expeditiously as possible the registration
under the Securities Act of the following:

 

(i)                                     the Registrable Securities which the
Company has been so requested to be registered by such Designated Holders for
disposition in accordance with the intended method of disposition stated in such
request;

 

3

--------------------------------------------------------------------------------


 

(ii)                                  all other Registrable Securities the
holders of which shall have made a written request to the Company for
registration thereof within 30 days after the giving of such written notice by
the Company (which request shall specify the intended method of disposition of
such Registrable Securities); and

 

(iii)                               all shares of Common Stock which the Company
or Persons entitled to exercise “piggy-back” registration rights pursuant to
contractual commitments of the Company may elect to register in connection with
the offering of Registrable Securities pursuant to this Section 2.3;

 

all to the extent requisite to permit the disposition (in accordance with the
intended methods thereof as aforesaid) of the Registrable Securities and the
additional shares of Common Stock, if any, so to be registered; provided, that,
the provisions of this Section 2.3 shall not require the Company to effect more
than one registration of Registrable Securities in addition to the Required
Registration Statement contemplated by Section 2.1.

 

(b)                                 The registrations under this Section 2.3
shall be on an appropriate Registration Statement that permits the disposition
of such Registrable Securities in accordance with the intended methods of
distribution specified by the Majority Holders in their request for
registration.  The Company agrees to include in any such Registration Statement
all information which Designated Holders of Registrable Securities being
registered shall reasonably request.

 

(c)                                  A registration requested pursuant to this
Section 2.3 shall not be deemed to have been effected (i) unless a Registration
Statement with respect thereto has become effective; provided, that a
Registration Statement which does not become effective after the Company has
filed a Registration Statement with respect thereto solely by reason of the
refusal to proceed of the Majority Holders (other than a refusal to proceed
based upon the advice of counsel relating to a matter with respect to the
Company) shall be deemed to have been effected by the Company at the request of
the Majority Holders unless the Designated Holders electing to have Registrable
Securities registered pursuant to such Registration Statement shall have elected
to pay all fees and expenses otherwise payable by the Company in connection with
such registration pursuant to Section 2.8, (ii) if, after it has become
effective, such registration is withdrawn by the Company (other than at the
request of the Majority Holders) or interfered with by any stop order,
injunction or other order or requirement of the SEC or other governmental agency
or court for any reason prior to the expiration of a 180 day period following
such Registration Statement’s effectiveness, or (iii) if the conditions to
closing specified in any purchase agreement or underwriting agreement entered
into in connection with such registration are not satisfied, other than due
solely to some act or omission by the Designated Holders electing to have
Registrable Securities registered pursuant to such Registration Statement.

 

(d)                                 If a requested registration pursuant to this
Section 2.3 involves an underwritten offering, the underwriter or underwriters
thereof shall be selected by the holders of a majority (by number of shares) of
the Registrable Securities requested to be included in such Registration
Statement and shall be reasonably acceptable to the Company.

 

(e)                                  If a requested registration pursuant to
this Section 2.3 involves an underwritten offering, and the managing underwriter
shall advise the Company in writing (with a copy to each Designated Holder of
Registrable Securities requesting registration) that, in its opinion, the number
of securities requested to be included in such registration (including
securities of the Company and Right Holders which are not Registrable
Securities) exceeds the number which can be sold in such offering within a price
range reasonably acceptable to the Company and to the holders of a majority

 

4

--------------------------------------------------------------------------------


 

(by number of shares) of the Registrable Securities requested to be included in
such Registration Statement, the Company will include in such registration, to
the extent of the number which the Company is so advised can be sold in such
offering, (i) first, the Registrable Securities which have been requested to be
included in such registration by the Designated Holders pursuant to this
Agreement (pro rata based on the amount of Registrable Securities sought to be
registered by such persons), (ii) second, provided that no securities sought to
be included by the Designated Holders have been excluded from such registration,
the securities of other persons entitled to exercise “piggy-back” registration
rights pursuant to contractual commitments of the Company (pro rata based on the
amount of securities sought to be registered by such persons) and (iii) third,
securities the Company proposes to register.

 

(f)                                    The Company shall use its reasonable best
efforts to keep any Registration Statement filed pursuant to this Section 2.3
continuously effective (i) for a period of one year after the Registration
Statement first becomes effective, plus the number of days during which such
Registration Statement was not effective or usable pursuant to Sections 2.5(b),
2.6(e) or 2.6(i); (ii) if such Registration Statement related to an underwritten
offering, for such period as in the opinion of counsel for the underwriters a
prospectus is required by law to be delivered in connection with sales of
Registrable Securities by an underwriter or dealer, or (iii) for such shorter
period as will terminate when all of the Registrable Securities covered by the
Required Registration Statement have been disposed of in accordance with the
Required Registration Statement or have otherwise ceased to be Registrable
Securities.  In the event the Company shall give any notice pursuant to Sections
2.6(e) or (i), the additional time period mentioned in Section 2.3(f)(i) during
which the Required Registration Statement is to remain effective shall be
extended by the number of days during the period from and including the date of
the giving of such notice pursuant to Sections 2.6(e) or (i) to and including
the date when each seller of a Registrable Security covered by the Registration
Statement shall have received the copies of the supplemented or amended
prospectus contemplated by Sections 2.6(e).

 

(g)                                 The right of Designated Holders to register
Registrable Securities pursuant to this Section 2.3 is only exercisable if,
prior to the expiration of the Registration Period, the Company becomes
ineligible to register the Registrable Securities on the Registration Statement
contemplated by Section 2.1 or such Registration Statement otherwise becomes
unusable or ineffective and the Company is not able to correct the
misstatements, have the applicable stop order rescinded or otherwise restore the
effectiveness of the Registration Statement as contemplated by this Agreement.

 

2.4                                 Piggyback Registration

 

(a)                                  Whenever the Company proposes to register
any of its securities under the Securities Act (other than pursuant to a
registration pursuant to Section 2.3 or a registration on Form S-4 or S-8 or any
successor or similar forms) and the registration form to be used may be used for
the registration of Registrable Securities, whether or not for sale for its own
account, the Company will give prompt written notice (but in no event less than
25 days before the anticipated filing date) to all Designated Holders, and such
notice shall describe the proposed registration and distribution and offer to
all Designate Holders the opportunity to register the number of Registrable
Securities as each such Designated Holder may request.  The Company will include
in such registration statement all Registrable Securities with respect to which
the Company has received written requests for inclusion therein within 15 days
after the Designated Holders’ receipt of the Company’s notice (a “Piggyback
Registration”).

 

(b)                                 The Company shall use its reasonable best
efforts to cause the managing underwriter or underwriters of a proposed
underwritten offering to permit the Registrable Securities

 

5

--------------------------------------------------------------------------------


 

requested to be included in a Piggyback Registration to be included on the same
terms and conditions as any similar securities of the Company or any other
security holder included therein and to permit the sale or other disposition of
such Registrable Securities in accordance with the intended method of
distribution thereof.

 

(c)                                  Any Designated Holder shall have the right
to withdraw its request for inclusion of its Registrable Securities in any
Registration Statement pursuant to this Section 2.4 by giving written notice to
the Company of its request to withdraw; provided, that in the event of such
withdrawal (other than pursuant to Section 2.4(e) hereof, the Company shall not
be required to reimburse such holder for the fees and expenses referred to in
Section 2.8 hereof incurred by such Designated Holder prior to such withdrawal,
unless such withdrawal was due to a material adverse change to the Company.  The
Company may withdraw a Piggyback Registration at any time prior to the time it
becomes effective.

 

(d)                                 If (i) a Piggyback Registration involves an
underwritten offering of the securities being registered, whether or not for
sale for the account of the Company, to be distributed (on a firm commitment
basis) by or through one or more underwriters of recognized standing under
underwriting terms appropriate for such a transaction, and (ii) the managing
underwriter of such underwritten offering shall inform the Company and
Designated Holders requesting such registration by letter of its belief that the
distribution of all or a specified number of such Registrable Securities
concurrently with the securities being distributed by such underwriters would
interfere with the successful marketing of the securities being distributed by
such underwriters (such writing to state the basis of such belief and the
approximate number of such Registrable Securities which may be distributed
without such effect), then the Company will be required to include in such
registration only the amount of securities which it is so advised should be
included in such registration.  In such event: (x) in cases initially involving
the registration for sale of securities for the Company’s own account,
securities shall be registered in such offering in the following order of
priority: (i) first, the securities which the Company proposes to register,
(ii) second, Registrable Securities and securities which have been requested to
be included in such registration by Persons entitled to exercise “piggy-back”
registration rights pursuant to contractual commitments of the Company (pro rata
based on the amount of securities sought to be registered by Designated Holders
and such other Persons); and (y) in cases not initially involving the
registration for sale of securities for the Company’s own account, securities
shall be registered in such offering in the following order of priority:
(i) first, the securities of any Person whose exercise of a “demand”
registration right pursuant to a contractual commitment of the Company is the
basis for the registration, (ii) second, Registrable Securities and securities
which have been requested to be included in such registration by Persons
entitled to exercise “piggy-back” registration rights pursuant to contractual
commitments of the Company (pro rata based on the amount of securities sought to
be registered by Designated Holders and such other Persons), (iii) third, the
securities which the Company proposes to register.

 

(e)                                  If, as a result of the proration provisions
of this Section 2.4, any Designated Holders shall not be entitled to include all
Registrable Securities in a Piggyback Registration that such Designated Holders
has requested to be included, such holder may elect to withdraw his request to
include Registrable Securities in such registration.

 

2.5                                 Holdback Agreements.

 

(a)                                  To the extent not inconsistent with
applicable law, in connection with a public offering of securities of the
Company, upon the request of the Company or the underwriter, in the case of an
underwritten public offering of the Company’s securities, each Designated Holder
who beneficially owns (as defined in Rule 13d-3 adopted by the SEC under the
Exchange Act) at least

 

6

--------------------------------------------------------------------------------


 

5% of the outstanding capital stock of the Company will not effect any public
sale or distribution (other than those included in the registration statement
being filed with respect to such public offering) of any securities of the
Company, or any securities, options or rights convertible into or exchangeable
or exercisable for such securities during the 14 days prior to and the 90-day
period beginning on such effective date, unless (in the case of an underwritten
public offering) the managing underwriters otherwise agree to a shorter period
of time.  Notwithstanding the foregoing, no Designated Holder shall be required
to enter into any such “lock up” agreement unless and until all of the Company’s
executive officers and directors execute substantially similar “lock up”
agreements and the Company uses commercially reasonable efforts to cause each
holder of more than 5% of its outstanding capital stock to execute substantially
similar “lock up” agreements.  Neither the Company nor the underwriter shall
amend, terminate or waive a “lock up” agreement unless each “lock up” agreement
with a Designated Holder is also amended or waived in a similar manner or
terminated, as the case may be.

 

(b)                                 The Company shall have the right at any
time, to suspend the filing of a Registration Statement under Section 2.3 or
require that the Designated Holders of Registrable Securities suspend further
open market offers and sales of Registrable Securities pursuant to a
Registration Statement filed hereunder (i) for a period not to exceed an
aggregate of 30 days in any six month period or an aggregate of 60 days in any
twelve-month period for valid business reasons (not including avoidance of their
obligations hereunder) to avoid premature public disclosure of a pending
corporate transaction, including pending acquisitions or divestitures of assets,
mergers and combinations and similar events; and (ii) upon the occurrence of any
of the events specified in Sections 2.6(e) or (i).

 

2.6                                 Registration Procedures.  The Company will
use its reasonable best efforts to effect the registration of Registrable
Securities pursuant to this Agreement in accordance with the intended methods of
disposition thereof, and pursuant thereto the Company will as expeditiously as
possible:

 

(a)                                  before filing the Registration Statement,
the Company will furnish to the counsel selected by the holders of a majority of
the Registrable Securities a copy of such Registration Statement, and will
provided such counsel with all correspondence with the SEC regarding the
Registration Statement;

 

(b)                                 prepare and file with the SEC such
amendments and supplements to such Registration Statement and the prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective for the period provided for in Section 2.1 or Section 2.3,
or the periods contemplated by the Company or the Persons requesting any
Registration Statement filed pursuant to Section 2.4;

 

(c)                                  furnish to each seller of Registrable
Securities such number of copies of such Registration Statement, each amendment
and supplement thereto, the prospectus included in the Registration Statement
(including each preliminary prospectus) and such other documents as such seller
may reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such seller;

 

(d)                                 use its reasonable best efforts to register
or qualify such Registrable Securities under such other state securities or blue
sky laws as any seller reasonably requests and do any and all other acts and
things which may be reasonably necessary or advisable to enable such seller to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such seller and to keep each such registration or qualification (or
exemption therefrom) effective during the

 

7

--------------------------------------------------------------------------------


 

period which the Registration Statement is required to be kept effective
(provided, that the Company will not be required to (i) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this subparagraph, (ii) subject itself to taxation in any such
jurisdiction or (iii) consent to general service of process in any such
jurisdiction);

 

(e)                                  notify each seller of such Registrable
Securities, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of the happening of any event as a result of
which the prospectus included in the Registration Statement contains an untrue
statement of a material fact or omits any fact necessary to make the statements
therein not misleading in the light of the circumstances under which they were
made, and, at the request of any such seller, the Company will as soon as
possible prepare and furnish to such seller a reasonable number of copies of a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus will not contain
an untrue statement of a material fact or omit to state any fact necessary to
make the statements therein not misleading in the light of the circumstances
under which they were made;

 

(f)                                    cause all such Registrable Securities to
be listed on each securities exchange on which similar securities issued by the
Company are then listed and, if not so listed, to be approved for trading on any
automated quotation system of a national securities association on which similar
securities of the Company are quoted;

 

(g)                                 provide a transfer agent and registrar for
all such Registrable Securities not later than the effective date of such
Registration Statement;

 

(h)                                 enter into such customary agreements
(including underwriting agreements) and take all other customary and appropriate
actions as the holders of a majority of the Registrable Securities being sold or
the underwriters, if any, reasonably request in order to expedite or facilitate
the disposition of such Registrable Securities;

 

(i)                                     notify each Designated Holder of any
stop order issued or threatened by the SEC;

 

(j)                                     otherwise comply with all applicable
rules and regulations of the SEC, and make available to its security holders, as
soon as reasonably practicable, an earnings statement covering the period of at
least twelve months beginning with the first day of the Company’s first full
calendar quarter after the effective date of the Registration Statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder;

 

(k)                                  in the event of the issuance of any stop
order suspending the effectiveness of a Registration Statement, or of any order
suspending or preventing the use of any related prospectus or suspending the
qualification of any securities included in such Registration Statement for sale
in any jurisdiction, the Company will use its reasonable best efforts to
promptly obtain the withdrawal of such order;

 

(l)                                     if requested by a Designated Holder,
obtain one or more comfort letters, dated the effective date of the Registration
Statement (and, if such registration includes an underwritten offering, dated
the date of the closing under the underwriting agreement), signed by the
Company’s independent public accountants in customary form and covering such
matter of the type customarily covered by comfort letters as the holders of a
majority of the Registrable Securities being sold reasonably request;

 

8

--------------------------------------------------------------------------------


 

(m)                               provide a legal opinion of the Company’s
outside counsel, dated the effective date of such Registration Statement (and,
if such registration includes an underwritten offering, dated the date of the
closing under the underwriting agreement), with respect to the Registration
Statement, each amendment and supplement thereto, the prospectus included
therein (including the preliminary prospectus) and such other documents relating
thereto in customary form and covering such matters of the type customarily
covered by legal opinions of such nature;

 

(n)                                 subject to execution and delivery of
mutually satisfactory confidentiality agreements, make available at reasonable
times for inspection by any seller of Registrable Securities, any managing
underwriter participating in any disposition of such Registrable Securities
pursuant to the Registration Statement, and any attorney, accountant or other
agent retained by such seller or any managing underwriter, during normal
business hours of the Company at the Company’s corporate office in Houston,
Texas and without unreasonable disruption of the Company’s business or
unreasonable expense to Company and solely for the purpose of due diligence with
respect to the Registration Statement, legally disclosable, financial and other
records and pertinent corporate documents of the Company and its subsidiaries
reasonable requested by such persons, and cause the Company’s employees and
independent accountants to supply all similar information reasonably requested
by any such seller, managing underwriter, attorney, accountant or agent in
connection with the Registration Statement, as shall be reasonably necessary to
enable them to exercise their due diligence responsibility;

 

(o)                                 cooperate with each seller of Registrable
Securities and each underwriter participating in the disposition of such
Registrable Securities and their respective counsel in connection with any
filings required to be made with the National Association of Securities Dealers;
and

 

(p)                                 take all other steps reasonably necessary to
effect the registration of the. Registrable Securities contemplated hereby.

 

2.7                                 Conditions Precedent to Company’s
Obligations Pursuant to this Agreement.  It shall be a condition precedent to
the obligations of the Company to take any action pursuant to this Agreement
that each of the Designated Holders whose Registrable Securities are to be
registered pursuant to this Agreement shall furnish such Designated Holder’s
written agreement to be bound by the terms and conditions of this Agreement
prior to performance by the Company of its obligations under this Agreement.  By
executing and delivering this Agreement, each Designated Holder represents and
warrants that the information concerning, and representations and warranties by,
such Designated Holder, including information concerning the securities of the
Company held, beneficially or of record, by such Designated Holder, furnished to
the Company pursuant to the Securities Purchase Agreement or otherwise, are true
and correct as if the same were represented and warranted on the date any
Registration Statement required pursuant to this Agreement is filed with the SEC
or the date of filing with the SEC of any amendment thereto, and each Designated
Holder covenants to immediately notify the Company in writing of any change in
any such information, representation or warranty and to refrain from offering or
disposing of any securities pursuant to any Registration Statement until the
Company has reflected such change in such Registration Statement.  By executing
and delivering this Agreement, each Designated Holder further agrees to furnish
any additional information as the Company may reasonably request in connection
with any action to be taken by the Company pursuant to this Agreement, and to
pay such Designated Holder’s expenses which are not required to be paid by the
Company pursuant to this Agreement.

 

9

--------------------------------------------------------------------------------


 

2.8                                 Fees and Expenses.  All expenses incident to
the Company’s performance of or compliance with this Agreement including,
without limitation, all registration and filing fees payable by the Company,
fees and expenses of compliance by the Company with securities or blue sky laws,
printing expenses of the Company, messenger and delivery expenses of the
Company, and fees and disbursements of counsel for the Company and all
independent certified public accountants of the Company, and other Persons
retained by the Company will be borne by the Company, and the Company will pay
its internal expenses (including, without limitation, all salaries and expenses
of the Company’s employees performing legal or accounting duties), the expense
of any annual audit or quarterly review, the expense of any liability insurance
of the Company and the expenses and fees for listing or approval for trading of
the securities to be registered on each securities exchange on which similar
securities issued by the Company are then listed or on any automated quotation
system of a national securities association on which similar securities of the
Company are quoted.  In connection with any Registration Statement filed
pursuant to Section 2.3 or Section 2.4, the Company will pay the reasonable fees
and expenses of a single counsel retained by the Designated Holders of a
majority (by number of shares) of the Registrable Securities requested to be
included in such Registration Statement.  The Company shall have no obligation
to pay any underwriting discounts or commissions attributable to the sale of
Registrable Securities and any of the expenses incurred by any Designated Holder
which are not payable by the Company, such costs to be borne by such Designated
Holder or Holders, including, without limitation, underwriting fees, discounts
and expenses, if any, applicable to any Designated Holder’s Registrable
Securities; fees and disbursements of counsel or other professionals that any
Designated Holder may choose to retain in connection with the Registration
Statement filed pursuant to this Agreement (except as otherwise provided herein
or in the Securities Purchase Agreement); selling commissions or stock transfer
taxes applicable to the Registrable Securities registered on behalf of any
Designated Holder; any other expenses incurred by or on behalf of such
Designated Holder in connection with the offer and sale of such Designated
Holder’s Registrable Securities other than expenses which the Company is
expressly obligated to pay pursuant to this Agreement.

 

2.9                                 Indemnification.

 

(a)                                  The Company agrees to indemnify and hold
harmless, to the fullest extent permitted by law, each Designated Holder and its
general or limited partners, officers, directors, members, managers, employees,
advisors, representatives, agents and Affiliates (collectively, the
“Representatives”) from and against any loss, claim, damage, liability,
attorney’s fees, cost or expense and costs and expenses of investigating and
defending any such claim (collectively, the “Losses”), joint or several, and any
action in respect thereof to which such Designated Holder or its Representatives
may become subject under the Securities Act or otherwise, insofar as such Losses
(or actions or proceedings, whether commenced or threatened, in respect thereto)
arise out of or are based upon (i) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, prospectus or preliminary
or summary prospectus or any amendment or supplement thereto or (ii) any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
the Company shall reimburse each such Designated Holder and its Representatives
for any legal or any other expenses incurred by them in connection with
investigating or defending or preparing to defend against any such Loss, action
or proceeding; provided, however, that the Company shall not be liable to any
such Designated Holder or other indemnitee in any such case to the extent that
any such Loss (or action or proceeding, whether commenced or threatened, in
respect thereof) arises out of or is based upon (x) an untrue statement or
alleged untrue statement or omission or alleged omission, made in such
Registration Statement, any such prospectus or preliminary or summary prospectus
or any amendment or supplement thereto, in reliance upon, and in conformity
with, written information prepared and furnished to the Company by any
Designated Holder or its

 

10

--------------------------------------------------------------------------------


 

Representatives expressly for use therein and, with respect to any untrue
statement or omission or alleged untrue statement or omission made in any
preliminary prospectus relating to the Registration Statement, to the extent
that a prospectus relating to the Registrable Securities was required to be
delivered by such Designated Holder under the Securities Act in connection with
such purchase, there was not sent or given to such person, at or prior to the
written confirmation of the sale of such Registrable Securities to such person,
a copy of the final prospectus that corrects such untrue statement or alleged
untrue statement or omission or alleged omission if the Company had previously
furnished copies thereof to such Designated Holder or (y) use of a Registration
Statement or the related prospectus during a period when a stop order has been
issued in respect of such Registration Statement or any proceedings for that
purpose have been initiated or use of a prospectus when use of such prospectus
has been suspended pursuant to Sections 2.5(b), 2.6(e) or (i); provided that in
each case, that such Holder received prior written notice of such stop order,
initiation of proceedings or suspension from the Company.  In no event, however,
shall the Company be liable for indirect, incidental or consequential or special
damages of any kind.  In connection with an underwritten offering, the Company
will indemnify such underwriters, their officers and directors and each Person
who controls such underwriters (within the meaning of the Securities Act) to the
same extent as provided above with respect to the indemnification of the
Designated Holders.

 

(b)                                 In connection with the filing of the
Registration Statement by the Company pursuant to this Agreement, the Designated
Holders will furnish to the Company in writing such information as the Company
reasonably requests for use in connection with such Registration Statement and
the related prospectus and, to the fullest extent permitted by law, each such
Designated Holder will indemnify and hold harmless the Company and its
Representatives from and against any Losses, severally but not jointly, and any
action in respect thereof to which the Company and its Representatives may
become subject under the Securities Act or otherwise, insofar as such Losses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon (i) the purchase or sale of Registrable
Securities during a suspension as set forth in Sections 2.5(b), 2.6(e) or (i) in
each case after receipt of written notice of such suspension, (ii) any untrue or
alleged untrue statement of a material fact contained in the Registration
Statement, prospectus or preliminary or summary prospectus or any amendment or
supplement thereto, or (iii) any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but, with respect to clauses (ii) and (iii) above, only to the
extent that such untrue statement or omission is made in such Registration
Statement, any such prospectus or preliminary or summary prospectus or any
amendment or supplement thereto, in reliance upon and in conformity with written
information prepared and furnished to the Company by such Designated Holder
expressly for use therein or by failure of such Designated Holder to deliver a
copy of the Registration Statement or prospectus or any amendments or
supplements thereto, and such Designated Holder will reimburse the Company and
each Representative for any legal or any other expenses incurred by them in
connection with investigating or defending or preparing to defend against any
such Loss, action or proceeding; provided, however, that such Designated Holder
shall not be liable in any such case to the extent that prior to the filing of
any such Registration Statement or prospectus or amendment or supplement
thereto, such Designated Holder has furnished in writing to the Company
information expressly for use in such Registration Statement or prospectus or
any amendment or supplement thereto which corrected or made not misleading
information previously furnished to the Company.  The obligation of each
Designated Holder to indemnify the Company and its Representatives shall be
limited to the net proceeds received by such Designated Holder from the sale of
Registrable Securities under such Registration Statement.

 

11

--------------------------------------------------------------------------------


 

In no event, however, shall any Designated Holder be liable for indirect,
incidental or consequential or special damages of any kind.

 

(c)                                  Promptly after receipt by any Person in
respect of which indemnity may be sought pursuant to Section 2.9(a) or
2.9(b) (an “Indemnified Party”) of notice of any claim or the commencement of
any action, the Indemnified Party shall, if a claim in respect thereof is to be
made against the Person against whom such indemnity may be sought (an
“Indemnifying Party”), promptly notify the Indemnifying Party in writing of the
claim or the commencement of such action; provided, that the failure to notify
the Indemnifying Party shall not relieve the Indemnifying Party from any
liability which it may have to an Indemnified Party under Section 2.9(a) or
2.9(b) except to the extent of any actual prejudice resulting therefrom.  If any
such claim or action shall be brought against an Indemnified Party, and it shall
notify the Indemnifying Party thereof, the Indemnifying Party shall be entitled
to participate therein, and, to the extent that it wishes, jointly with any
other similarly notified Indemnifying Party, to assume the defense thereof with
counsel reasonably satisfactory to the Indemnified Party. After notice from the
Indemnifying Party to the Indemnified Party of its election to assume the
defense of such claim or action, the Indemnifying Party shall not be liable to
the Indemnified Party for any legal or other expenses subsequently incurred by
the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, that the Indemnified Party shall
have the right to employ separate counsel to represent the Indemnified Party and
its Representatives who may be subject to liability arising out of any claim in
respect of which indemnity may be sought by the Indemnified Party against the
Indemnifying Party, but the fees and expenses of such counsel shall be for the
account of such Indemnified Party unless (i) the Indemnifying Party and the
Indemnified Party shall have mutually agreed to the retention of such counsel or
(ii) in the written opinion of counsel to such Indemnified Party, representation
of both parties by the same counsel would be inappropriate due to actual or
potential conflicts of interest between them, it being understood, however, that
the Indemnifying Party shall not, in connection with any one such claim or
action or separate but substantially similar or related claims or actions in the
same jurisdiction arising out of the same general allegations or circumstances,
be liable for the fees and expenses of more than one separate firm of attorneys
(together with appropriate local counsel) at any time for all Indemnified
Parties.  No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any claim or pending or threatened
proceeding in respect of which the Indemnified Party is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such settlement includes an unconditional release of such Indemnified
Party from all liability arising out of such claim or proceeding other than the
payment of monetary damages by the Indemnifying Party on behalf of the
Indemnified Party.  Whether or not the defense of any claim or action is assumed
by the Indemnifying Party, such Indemnifying Party will not be subject to any
liability for any settlement made without its consent, which consent will not be
unreasonably withheld.

 

(d)                                 If the indemnification provided for in this
Section 2.9 is unavailable to the Indemnified Parties in respect of any Losses
referred to herein, then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and the Designated Holders on the other from the offering of the
Registrable Securities, or if such allocation is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits but also the relative fault of the Company on the one hand and the
Designated Holders on the other in connection with the statements or omissions
which resulted in such Losses, as well as any other relevant equitable
considerations. The relative fault of the Company on the one hand and of each
Designated Holder

 

12

--------------------------------------------------------------------------------


 

on the other shall be determined by reference to, among other things, whether
any action taken, including any untrue or alleged untrue statement of a material
fact, or the omission or alleged omission to state a material fact relates to
information supplied by such party, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.

 

The Company and the Designated Holders agree that it would not be just and
equitable if contribution pursuant to this Section 2.9(d) were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to in the immediately preceding
paragraph.  The amount paid or payable by an Indemnified Party as a result of
the Losses referred to in the immediately preceding paragraph shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such action or claim.  Notwithstanding the provisions of this
Section 2.9, no Designated Holder shall be required to contribute any amount in
excess of the amount by which the total price at which the Registrable
Securities of such Designated Holder were offered to the public exceeds the
amount of any Losses which such Designated Holder has otherwise paid by reason
of such untrue or alleged untrue statement or omission or alleged omission.  No
Person guilty of fraudulent misrepresentation (within the meaning of Section 11
(f) of the Securities Act) shall be entitled to contribution from any Person who
was not guilty of such fraudulent misrepresentation.  Each Designated Holder’s
obligations to contribute pursuant to this Section 2.9 is several in the
proportion that the proceeds of the offering received by such Designated Holder
bears to the total proceeds of the offering received by all the Designated
Holders.  The indemnification provided by this Section 2.9 shall be a continuing
right to indemnification with respect to sales of Registrable Securities and
shall survive the registration and sale of any Registrable Securities by any
Designated Holder and the expiration or termination of this Agreement.  The
indemnity and contribution agreements contained herein are in addition to any
liability that any Indemnifying Party might have to any Indemnified Party.

 

2.10                           Participation in Registrations.

 

(a)                                  No Person may participate in any
registration hereunder which is underwritten unless such Person (i) agrees to
sell such Person’s securities on the basis provided in any underwriting
arrangements approved by the Person or Persons entitled hereunder to approve
such arrangements and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements and this Agreement.

 

(b)                                 Each Person that is participating in any
registration under this Agreement agrees that, upon receipt of any notice from
the Company of the happening of any event of the kind described in
Section 2.6(e) or (i) above, such Person will forthwith discontinue the
disposition of its Registrable Securities pursuant to the Registration Statement
and all use of the Registration Statement or any prospectus or related document
until such Person’s receipt of the copies of a supplemented or amended
prospectus as contemplated by such Section 2.6(e) and, if so directed by the
Company, will deliver to the Company (at the Company’s expense) all copies,
other than permanent file copies, then in such Designated Holder’s possession of
such documents at the time of receipt of such notice.  Furthermore, each
Designated Holder agrees that if such Designated Holder uses a prospectus in
connection with the offering and sale of any of the Registrable Securities, the
Designated Holder will use only the latest version of such prospectus provided
by Company.

 

13

--------------------------------------------------------------------------------


 

ARTICLE 3
TRANSFERS OF CERTAIN RIGHTS

 

3.1                                 Transfer.  The rights granted to the
Purchaser under this Agreement are non-transferable except for a transfer,
without any consideration whatsoever, to a person or entity which is an
Affiliate of the transferor, and any such transfer, in any case, shall be
subject to the provisions of Sections 3.2 and 3.3; provided that nothing
contained herein shall be deemed to permit an assignment, transfer or
disposition of the Registrable Securities in violation of the terms and
conditions of the Securities Purchase Agreement, or applicable law.

 

3.2                                 Transferees.  Any permitted transferee to
whom rights under this Agreement are transferred shall, as a condition to such
transfer, deliver to the Company a written instrument by which such transferee
agrees to be bound by the obligations imposed upon the Purchaser under this
Agreement to the same extent as if such transferee were a Purchaser hereunder.

 

3.3                                 Subsequent Transferees.  A transferee to
whom rights are transferred pursuant to this Section 3 may not again transfer
such rights to any other person or entity, other than as provided in Sections
3.1 or 3.2 above.

 

ARTICLE 4
MISCELLANEOUS

 

4.1                                 Recapitalizations, Exchanges, etc.  The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to (i) the Registrable Securities, (ii) any and all shares of
Common Stock into which the Registrable Securities are converted, exchanged or
substituted in any recapitalization or other capital reorganization by the
Company and (iii) any and all equity securities of the Company or any successor
or assign of the Company (whether by merger, consolidation, sale of assets or
otherwise) which may be issued in respect of, in conversion of, in exchange for
or in substitution of, the Registrable Securities and shall be appropriately
adjusted for any stock dividends, splits, reverse splits, combinations,
recapitalizations and the like occurring after the date hereof. The Company
shall cause any successor or assign (whether by merger, consolidation, sale of
assets or otherwise) to enter into a new registration rights agreement with the
Designated Holders on terms substantially the same as this Agreement as a
condition of any such transaction.

 

4.2                                 No Inconsistent Agreements.  The Company has
not and shall not enter into any agreement with respect to its securities that
is inconsistent with the rights granted to the Purchasers in this Agreement. 
The Parties acknowledge and agree that the Company has granted registration
rights heretofore and may grant registration rights hereafter, which are or
shall be pari passu with the registration rights of the Purchasers, and shall
not be deemed to conflict with this covenant.

 

4.3                                 Amendments and Waivers.  The provisions of
this Agreement may be amended and the Company may take action herein prohibited,
or omit to perform any act herein required to be performed by it, if, but only
if, the Company has obtained the written consent of holders of at least a
majority of the Registrable Securities then in existence.

 

4.4                                 Severability.  Whenever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be held to be prohibited by or invalid wider applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

 

14

--------------------------------------------------------------------------------


 

4.5                                 Counterparts.  This Agreement may be
executed in one or more counterparts each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

4.6                                 Notices.  All notices, requests and other
communications to any party hereunder shall be in writing (including telecopy,
telex or similar writing) and shall be deemed given or made as of the date
delivered, if delivered personally or by telecopy (provided that delivery by
telecopy shall be followed by delivery of an additional copy personally, by mail
or overnight courier), one day after being delivered by overnight courier or
four business days after being mailed by registered or certified mail (postage
prepaid for the most expeditious form of delivery, return receipt requested), to
the parties at the following addresses (or to such other address or telex or
telecopy number as a party may have specified by notice given to the other party
pursuant to this provision):

 

If to the Company, to:

 

KMG Chemicals, Inc.

10611 Harwin Drive, Suite 402

Houston, Texas 77036

Attention:  Roger C. Jackson

Telephone: (713) 988-9252, x 113

Facsimile: (713) 988-9298

 

With copy to:

 

Haynes and Boone, LLP

1221 McKinney, Suite 2100

Houston, Texas 77010

Attention:  Charles D. Powell, Esq.

Telephone: (713) 547-2052

Facsimile: (713) 236-5513

 

If to a Purchaser, to:

 

The address or facsimile number of each Purchaser set forth on the signature
page of this Agreement.

 

4.7                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Texas,
without regard to the conflicts of laws rules or provisions.

 

4.8                                 Forum; Service of Process.  Any legal suit,
action or proceeding brought by any party or any of its Affiliates arising out
of or based upon this Agreement shall be instituted in any federal or state
court in Harris County, Texas, and each party waives any objection which it may
now or hereafter have to the laying of venue or any such proceeding, and
irrevocably submits to the jurisdiction of such courts in any such suit, action
or proceeding.

 

4.9                                 Captions.  The captions, headings and
arrangements used in this Agreement are for convenience only and do not in any
way limit or amplify the terms and provisions hereof.

 

4.10                           No Prejudice.  The terms of this Agreement shall
not be construed in favor of or against any party on account of its
participation in the preparation hereof.

 

15

--------------------------------------------------------------------------------


 

4.11                           Words in Singular and Plural Form.  Words used in
the singular form in this Agreement shall be deemed to import the plural, and
vice versa, as the sense may require.

 

4.12                           Remedy for Breach.  The Company hereby
acknowledges that in the event of any breach or threatened breach by the Company
of any of the provisions of this Agreement, the Designated Holders would have no
adequate remedy at law and could suffer substantial and irreparable damage. 
Accordingly, the Company hereby agrees that, in such event, the Designated
Holders shall be entitled, and notwithstanding any election by any Designated
Holder to claim damages, to obtain a temporary and/or permanent injunction to
restrain any such breach or threatened breach or to obtain specific performance
of any such provisions, all without prejudice to any and all other remedies
which any Designated Holders may have at law or in equity.

 

4.13                           Successors and Assigns, Third Party
Beneficiaries.  This Agreement and all of the provisions hereof shall be binding
upon and inure to the benefit of the parties hereto, each assignee of the
Designated Holders permitted pursuant to Article 3 and their respective
permitted successors and assigns and executors, administrators and heirs. 
Designated Holders are intended third party beneficiaries of this Agreement and
this Agreement may be enforced by such Designated Holders.

 

4.14                           Entire Agreement.  This Agreement sets forth the
entire agreement and understanding between the parties as to the subject matter
hereof and merges and supersedes all prior discussions, agreements and
understandings of any and every nature among them.

 

4.15                           Attorneys’ Fees.  In the event of any action or
suit based upon or arising out of any actual or alleged breach by any party of
any representation, warranty, covenant or agreement in this Agreement, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
expenses of such action or suit from the other party in addition to any other
relief ordered by any court.

 

4.16                           Termination of Rights.  Upon the expiration of
the Registration Period all rights of Designated Holders under Section 2.1 and
Section 2.3 of this Agreement will terminate.  All rights under this Agreement
will terminate when the Designated Holders no longer hold any Registrable
Securities.

 

[Signature Page Follows]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed as of the date and year first written above.

 

 

KMG CHEMICALS, INC.

 

 

 

 

 

By:

 

/s/ John V. Sobchak

 

 

Title:

Chief Financial Officer

 

IN WITNESS WHEREOF, the undersigned Purchaser has caused this Registration
Rights Agreement to be duly executed as of the date and year first above written
and to be bound hereby.

 

 

PURCHASERS:

 

 

 

 

TONTINE CAPITAL PARTNERS, L.P.

 

 

 

 

 

By:

 

/s/ Jeffrey L Gendell

 

 

Title:

Managing Member of General Partner

 

 

 

 

JURISDICTION: Delaware

 

ADDRESS:

55 Railroad Avenue, 3rd Floor

 

 

Greenwich, CT 06830

 

 

Telephone: (203) 767-2000

 

 

Facsimile: (203) 767-2010

 

AGGREGATE SUBSCRIPTION AMOUNT:

Aggregate Number of Shares of Common Stock:  1,000,000

 

 

TERRIER PARTNERS L.P.

 

 

 

 

 

 

 

By:

 

/s/ Bobby Melnick

 

 

Title:

General Partner

 

 

 

 

JURISDICTION: New York

 

ADDRESS:

145 East 57 th Street, 10 Floor

 

 

New York, NY 10022

 

 

Telephone: (     )

 

 

Facsimile: (      )

 

AGGREGATE SUBSCRIPTION AMOUNT:

Aggregate Number of Shares of Common Stock:  200,000

 

--------------------------------------------------------------------------------